internal_revenue_service number release date index number ---------------------------------- --------------------------- ------------------------------- --------------------------------- -------------------------- re department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------------------------ telephone number -------------------- refer reply to cc psi b04 plr-122611-13 date november legend decedent trust date date nephew niece individual individual dear --------------- ------------------- --------------------------------------------------- ----------------------- ----------------------- ---------------------- ---------------------------------- ------------------------- ------------------------------- this letter responds to your authorized representative’s letter dated date requesting gift estate and generation-skipping_transfer gst tax rulings with respect to the proposed modifications of trust the facts and representations submitted are summarized as follows on date a date prior to date decedent created trust for the benefit of herself her siblings and her sibling’s descendants on date a date prior to date decedent died and trust became irrevocable_trust provides that the trustees are to pay all of the net_income to the income beneficiaries at regular intervals at least quarter-annually decedent’s nephew nephew and niece niece are the sole current income beneficiaries plr-122611-13 trust provides that at each of nephew and niece’s respective deaths each of their respective income interests in trust will be paid to their then living spouses if there are no such spouses or at the death of a spouse the respective income interests will be paid to their respective issue per stirpes article fourth of trust provides that upon the date that i sec_21 years after the death of nephew niece and each of their respective spouses trust shall terminate and the trustee is required to distribute one-half of the remaining trust estate to nephew’s issue and one-half of the remaining trust estate to niece’s issue per stirpes no distributions of principal are authorized to any of trust’s beneficiaries until the termination of trust decedent’s brother was the original trustee article fifth of trust provides that upon the brother’s death nephew would become the successor trustee nephew is the current trustee article fifth further provides in relevant part in the event of nephew’s subsequent death or inability to act as trustee for any reason then the adult beneficiaries then entitled to the income from trust may appoint a successor trustee the beneficiaries may continue to appoint a successor trustee as often as necessary until trust is ended and the trust estate is finally distributed the trustee represents that no additions have been made to trust since trust became irrevocable at decedent’s date of death the trustee and the beneficiaries of trust propose to amend article fifth in a nonjudicial agreement article fifth will be modified to provide that in the event of nephew’s subsequent death or inability to act for any reason as trustee then individual and individual shall act as the successor co-trustees if individual is at any time unable or unwilling to serve as a successor co-trustee a majority of the then living adult issue of nephew who are then income beneficiaries of trust shall designate a successor co-trustee to serve in his place and such issue may continue to appoint a successor trustee as often as necessary until trust terminates and the trust estate is finally distributed if individual is at any time unable or unwilling to serve as a successor co-trustee a majority of the then living adult issue of niece who are then income beneficiaries of trust shall designate a successor co-trustee to serve in his place and such issue may continue to appoint a successor trustee as often as necessary until trust terminates and the trust estate is finally distributed notwithstanding the foregoing nephew may appoint both but not only one of individual and individual to serve with him as co-trustees it is represented that these provisions are designed so that the issue of nephew and the issue of niece will each be represented by a co-trustee at all times following the time that nephew is no longer serving as a trustee at any time that two persons are acting as co-trustees the co-trustees must act unanimously at any time that more than two persons are acting as co-trustees the co-trustees must act by majority it is represented that individual is nephew’s son and individual is niece’s son plr-122611-13 you have requested the following rulings the proposed modification to trust regarding the appointment of successor trustees will not be considered the creation of a general_power_of_appointment under sec_2041 or sec_2514 of the internal_revenue_code and the exercise of this power will not cause any portion of the trust assets to be includible in the taxable_estate of any trust_beneficiary nor will the exercise of the appointment power be considered a transfer for federal gift_tax purposes trust is exempt from chapter and the proposed modifications of trust as set forth in the nonjudicial agreement will not cause trust to lose its exempt status from the application of the gst tax following the effective date of the nonjudicial agreement no distributions or terminations of trust will be subject_to the gst tax as a result of the proposed modifications contained in the nonjudicial agreement to trust ruling sec_2041 provides that the value of the gross_estate shall include the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides that if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and the decedent has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself the decedent is considered as having a power_of_appointment a power to amend only the administrative provisions of a_trust instrument which cannot substantially affect the beneficial_enjoyment of the trust property or income is not a power_of_appointment the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental plr-122611-13 consequence of the discharge of such fiduciary duties is not a power_of_appointment sec_2501 imposes a tax on the transfer of property by gift by any individual sec_2511 provides in part that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power the definition of a general_power_of_appointment under sec_2514 is the same as provided in sec_2041 sec_25_2514-1 of the gift_tax regulations contains provisions similar to sec_20_2041-1 discussed above in this case the powers exercisable by the trustees do not include any discretionary powers over either income or principal and the trustees are prohibited from prematurely terminating or accelerating any beneficial_interest in the trust in view of the terms of trust modifying trust to permit individuals who may also be beneficiaries of trust to appoint and be appointed as additional or successor trustees will not have the affect of creating a general_power_of_appointment in any such individual for purposes of sec_2041 or sec_2514 accordingly based on the facts presented and the representations made we conclude that the proposed modification to trust will not be considered the creation of a general_power_of_appointment under sec_2041 or sec_2514 and the exercise of this power will not cause any portion of the trust assets to be includible in the taxable_estate of any trust_beneficiary nor will the exercise of the appointment power be considered a transfer for federal gift_tax purposes ruling sec_2 and sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust unless a immediately after such termination a non-skip_person has an interest in such property or b at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip plr-122611-13 under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax of an interest in property to a skip_person under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the settlor had died on date sec_26_2601-1 describes constructive additions to trusts in certain situations involving powers of appointment in general where any portion of a_trust remains in the trust after the post-date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the plr-122611-13 time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in sec_26_2601-1 example considers the following situation in grantor established an irrevocable_trust for the benefit of grantor's issue naming a bank and five other individuals as trustees in the appropriate local court approves a modification of the trust that decreases the number of trustees which results in lower administrative costs the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will not be subject_to the provisions of chapter in this case trust became irrevocable prior to date the trustee represents that there have been no additions to trust after date thus trust is exempt from chapter under ruling we concluded that the proposed modifications do not constitute the release exercise or lapse of powers of appointment for purposes of sec_2042 and sec_2514 accordingly the proposed modifications do not constitute constructive additions to trust in addition the proposed modifications relate to the appointment and replacement of successor trustees under the terms of trust the trustees of trust have no discretionary powers to distribute income or corpus to the beneficiaries and the trustees are prohibited from prematurely terminating or accelerating any beneficial_interest in the trust property accordingly the proposed modifications are administrative in nature and under sec_26_2601-1 will not be considered to shift a beneficial_interest to a lower generation in the trust or extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in trust see example of sec_26_2601-1 therefore based upon the facts plr-122611-13 submitted and the representation made we conclude that the proposed modifications of trust will not cause trust to lose its exempt status from gst tax and following the effective date of the nonjudicial agreement no distributions or terminations of trust will be subject_to the gst tax as a result of the proposed modifications contained in the nonjudicial agreement to trust in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
